Exhibit 10.4

AMENDMENT AND JOINDER TO OMNIBUS AGREEMENT

THIS AMENDMENT AND JOINDER TO OMNIBUS AGREEMENT (this “Amendment”) is made as of
December 18, 2006, among Atlas Pipeline Partners, L.P., a Delaware limited
partnership, and Atlas Pipeline Operating Partnership, L.P., a Delaware limited
partnership (collectively, the “MLP”), Atlas America, Inc., a Delaware
corporation (“Atlas America”), Resource Energy, LLC, a Delaware limited
liability company (formerly Resource Energy, Inc., “Resource Energy”), Viking
Resources, LLC, a Pennsylvania limited liability company (formerly Viking
Resources Corporation, “Viking Resources”), Atlas Energy Resources, LLC, a
Delaware limited liability company (“Atlas Energy”), and Atlas Energy Operating
Company, LLC, a Delaware limited liability company (“Energy Operating”).

RECITALS

A. The MLP, Atlas America, Resource Energy and Viking Resources are parties to
the Omnibus Agreement dated February 2, 2000 (the “Omnibus Agreement”) and
desire to amend the same in accordance with the terms hereof.

B. Atlas America has formed Atlas Energy and Energy Operating for the purpose of
facilitating the initial public offering of Atlas Energy and, pursuant to the
Contribution and Assumption Agreement of even date herewith, is transferring all
of the issued and outstanding member interests in Resource Energy and Viking
Resources to Energy Operating, and the parties hereto wish to join Atlas Energy
and Energy Operating to the Omnibus Agreement.

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements herein set forth, and intending to be legally bound, the parties
agree as follows:

1. Joinder in the Omnibus Agreement. Effective as of the date hereof, each of
Atlas Energy and Energy Operating hereby joins the Omnibus Agreement and accepts
and agrees to be bound as a “Resource Entity” thereunder with respect to all of
the terms and conditions thereof, except Section 5.2 thereof, and the MLP hereby
consents to such joinder.

2. Removal of Atlas America as Primary Obligor; Guaranty. Except to the extent
that Atlas America purchases an asset that is first properly presented to Atlas
Energy as a Business Opportunity (as defined and as permitted by the Omnibus
Agreement of even date herewith, between Atlas America and Atlas Energy, as the
same may be amended from time to time), effective as of the date hereof, Atlas
America is hereby removed as a primary obligor of the Omnibus Agreement, and the
MLP hereby consents to such removal. Atlas America hereby unconditionally and
absolutely guarantees the performance of the Resource Entities’ obligations
arising under the Omnibus Agreement (the “Guaranteed Obligations”). If the
Resource Entities fail or refuse to perform any



--------------------------------------------------------------------------------

Guaranteed Obligations, the MLP may make a demand upon Atlas America (a
“Demand”). A Demand shall be in writing and shall reasonably and briefly specify
in what manner any of the Resource Entities has failed to perform under a
Guaranteed Obligation, with a specific statement that the MLP is calling upon
Atlas America to perform pursuant to this section. Atlas America agrees that
except as expressly set forth herein, it will remain bound under this section
notwithstanding any defenses which, pursuant to the laws of suretyship, would
otherwise relieve a guarantor of its obligations under a guarantee. Atlas
America reserves the right to assert defenses which any of the Resource Entities
may have to performance of any Guaranteed Obligation other than defenses arising
from the bankruptcy or insolvency of such Resource Entity and other defenses
expressly waived hereby.

3. Definitions. The following definitions set forth in the Omnibus Agreement are
hereby amended and restated in their entirety as follows:

“Investment Program” means a Person principally engaged in the drilling of
natural gas and oil wells for which a Resource Entity or a subsidiary of a
Resource Entity acts as a general partner, managing partner or manager and the
securities of which have been offered and sold to investors.

“Master Natural Gas Gathering Agreement” means the Master Natural Gas Gathering
Agreement among the Resource Entities and the MLP dated as of February 2, 2000,
as amended from time to time.

4. Consulting Services. Section 2.5 of the Omnibus Agreement is hereby amended
and restated as follows:

Consulting Services in Connection with Acquisitions. The Resource Entities agree
to assist the MLP in seeking to identify for possible acquisition Third Party
Gathering Systems and to provide consulting services to MLP in evaluating and
acquiring any such identified gathering system. Further, the Resource Entities
agree to give the MLP prompt written notice of the identification by any of them
of any Third Party Gathering System for possible acquisition by such Resource
Entity or any Affiliate (each, an “Identified Third Party Gathering System”).
Such notice shall set forth all information available to the Resource Entities
about the Identified Third Party Gathering System, including the identity the
gathering system and its seller and the proposed sales price, and shall include
all written information about the Identified Third Party Gathering System
provided to the Resource Entities by or on behalf of the seller as well as any
information or analyses compiled by the Resource Entities from other sources
(collectively, the “Business Opportunity Information”). The Resource Entities
shall continue to provide promptly to the MLP any and all Business Opportunity
Information subsequently received. Within a time period

 

2



--------------------------------------------------------------------------------

specified by the Resource Entity’s notice to the MLP, which shall be a
reasonable time under the circumstances, the MLP shall advise the Resource
Entity in writing whether it wishes to acquire the Identified Third Party
Gathering System. If the MLP advises the Resource Entity of its intent to
acquire the Identified Third Party Gathering System, the Resource Entities shall
refrain from making an offer for the Identified Third Party Gathering System
except as permitted hereunder. If the MLP (i) advises the Resource Entity that
(with the approval of the conflicts committee of the General Partner) it does
not intend to acquire the Identified Third Party Gathering System, (ii) advises
the Resource Entity of its intent to acquire the Identified Third Party
Gathering System but does not complete the acquisition or investment within a
reasonable time after the MLP’s notice of its intent to the Resource Entity or
(iii) fails to timely advise the Resource Entity of its intent, any of the
Resource Entities shall be free to acquire the Identified Third Party Gathering
System.

5. Construction Management Services. Article 3 of the Omnibus Agreement is
hereby amended and restated as follows:

In the event the MLP expands the Gathering System or constructs a new addition
to the Gathering System, whether pursuant to Article 2 or otherwise, the
Resource Entities agree to cause a wholly-owned corporate subsidiary of Atlas
Operating to provide to the MLP oversight of construction management in
connection with any such expansion as requested by the MLP. The MLP shall pay
all third party construction costs related to any such expansion directly to the
service provider for the construction services related thereto.

6. Other Terms of the Omnibus Agreement. Except as otherwise expressly provided
herein, the Omnibus Agreement is not amended, modified or affected by this
Amendment.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Amendment by facsimile shall be equally as
effective as delivery of a manually executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

 

Shipper: ATLAS AMERICA, INC. By:      Name:   Its:   ATLAS ENERGY RESOURCES, LLC
By:      Name:   Its:   ATLAS ENERGY OPERATING COMPANY, LLC

By:   Atlas Energy Resources, LLC, its sole member

By:      Name:   Its:   RESOURCE ENERGY, LLC

By:   Atlas Energy Operating Company, LLC, its sole member By:   Atlas Energy
Resources, LLC, its sole member

By:      Name:   Its:  

 

4



--------------------------------------------------------------------------------

VIKING RESOURCES, LLC

By:   Atlas Energy Operating Company, LLC, its sole member By:   Atlas Energy
Resources, LLC, its sole member

By:      Name:   Its:   Gatherer: ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.

By:   Atlas Pipeline Partners GP, LLC, its general partner

By:      Name:   Its:   ATLAS PIPELINE PARTNERS, L.P.

By:  

Atlas Pipeline Partners GP, LLC,

its general partner

By:      Name:   Its:  

 

5